Case 3:20-cv-10820-RHC-RSW ECF No. 11 filed 07/23/20              PageID.75     Page 1 of 5



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


REZA RAJABI,

              Plaintiff,
v.                                                       Case No. 20-10820

CITY OF YPSILANTI.,

              Defendant.
                                               /

            OPINION AND ORDER GRANTING DEFENDANT’S MOTION
         FOR A MORE DEFINITE STATEMENT AND ORDERING PLAINTIFF
     TO FILE AN AMENDED COMPLAINT OR FACE INVOLUNTARY DISMISSAL

       Pending before the court is Defendant City of Ypsilanti’s motion for a more

definite statement pursuant to Federal Rule of Civil Procedure 12(e). The parties

stipulated to extend the response deadline for this motion until June 30, 2020. (ECF No.

9.) However, the extended response deadline has now passed without pro se Plaintiff

Reza Rajabi filing a response or in any way attempting to defend his complaint. Having

reviewed the motion and complaint, the court concludes that a hearing is not necessary.

E.D. Mich. LR 7.1(f)(2). For the reasons stated below, the court will grant Defendant’s

uncontested motion and will order Plaintiff to file an amended complaint or face

involuntary dismissal.

                                      I. DISCUSSION

       Federal Rule of Civil Procedure 12(e) allows for the filing of a motion for a more

definite statement and gives the district court the discretion to grant such a motion if the

pleading complained of “is so vague or ambiguous that the party cannot reasonably

prepare a response.” Fed. R. Civ. P. 12(e). Likewise, Federal Rule of Civil Procedure
Case 3:20-cv-10820-RHC-RSW ECF No. 11 filed 07/23/20                  PageID.76     Page 2 of 5



8(a) establishes the requirements of a complaint. Rule 8 requires that a pleading setting

forth a claim for relief contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of such a statement is

to “give the defendant fair notice of what the claim is and the grounds upon which it

rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). The Supreme Court in Bell Atlantic

Corporation v. Twombly, 550 U.S. 544 (2007), noted that it is significant that Rule

8(a)(2) requires a “showing” of entitlement to relief, rather than merely a “blanket

assertion.” Id. at 556. A plaintiff must “satisfy the requirement of providing not only ‘fair

notice’ of the nature of the claim, but also ‘grounds’ on which the claim rests.” Id. The

Court held that a “showing that the pleader is entitled to relief” requires the allegation of

sufficient facts “to raise a reasonable expectation that discovery will reveal evidence of

[entitlement to relief].” Id. at 556. In so stating, the Court spoke in terms of “plausibility,”

rather than mere “conceivability.” Id. This interpretation of Rule 8 does not require

heightened fact pleading of specifics, “but only enough facts to state a claim to relief

that is plausible on its face.” Id. at 570.

       Citing Twombly, the Supreme Court in Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009),

explained that:

       the pleading standard Rule 8 announces does not require “detailed factual
       allegations,” but it demands more than an unadorned, the-defendant-
       unlawfully-harmed-me accusation. A pleading that offers “labels and
       conclusions” or “a formulaic recitation of the elements of a cause of
       actions will not do.” Nor does a complaint suffice if it tenders “naked
       assertions” devoid of “further factual enhancement.”

Id. at 1949 (citations omitted). Although Rule 8(a) does not bar the courthouse door to

plaintiffs for lack of perfect specificity, “it does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions.” Id. at 1950.

                                                   2
Case 3:20-cv-10820-RHC-RSW ECF No. 11 filed 07/23/20                PageID.77     Page 3 of 5



       Federal Rule of Civil Procedure 10 establishes the required form of pleadings,

including complaints. A complaint must state each claim in one or more numbered

paragraphs, with each paragraph “limited as far as is practicable to a single set of

circumstances.” Fed. R. Civ. P. 10(b). Additionally, “each claim founded on a separate

transaction or occurrence . . . must be stated in a separate count” when doing so would

increase the clarity of the complaint. Fed. R. Civ. P. 10(b) (emphasis added). A

complaint filed by a pro se litigant is entitled to liberal construction of both the pleadings

and the attached filings. See Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999).

       Defendant asserts that Plaintiff’s pro se complaint is vague, confusing, and

devoid of sufficient factual details to adequately develop what appears to be claims for

illegal searches, racial discrimination, and suppression of speech. (ECF No. 8,

PageID.59–60.) Additionally, Defendant highlights Plaintiff’s failure to state his

purported claims in discrete, numbered counts. Plaintiff did not file a response to this

motion by the extended deadline.

       Though pro se complaints are entitled to liberal construction Boswell, 169 F.3d at

387, the court agrees that the instant complaint does not contain sufficient factual

details and clarity to provide Defendant with fair notice of the time, place, and actors

involved in the alleged violations as to permit Defendant to “reasonably prepare a

response.” Fed. R. Civ. P. 12(e). The complaint presents a numbered list of factual

allegations but contains no separately enumerated counts as required by Rule 10(b).

Fed. R. Civ. P. 10(b). Though difficult to parse, some of these allegations appear to

assert claims for illegal searches, suppression of speech, and racial discrimination.

However, it is not clear which factual allegations support these claims nor is the



                                                  3
Case 3:20-cv-10820-RHC-RSW ECF No. 11 filed 07/23/20                PageID.78      Page 4 of 5



timeframe for the claims apparent from the facts alleged; Plaintiff discusses his

interactions with the Ypsilanti police spanning a decade. (ECF No. 2, PageID.10.)

Moreover, many of Plaintiff’s factual recitations do not present any readily discernable

legal claim. For example, Plaintiff alleges that city officials have “mocked and

disrespected” him “at different occasions” and that police officers have failed to

investigate his complaints regarding his neighbors. (ECF No. 2, PageID.9.) Such

allegations present little more than “naked assertions devoid of further factual.” Iqbal,

129 S. Ct. at 1949 (internal quotation omitted).

       To satisfy federal pleading requirements, Plaintiff must organize his complaint in

separate counts related to each of his discrete legal causes of action. He must also

clearly state which facts support which of his claims. Fed. R. Civ. P. 10(b). As the

complaint currently stands, it is not clear which legal claims Plaintiff intends to assert

nor is it clear which factual allegations Plaintiff relies on in support of such claims.

Additional clarification and factual development are necessary to provide Defendant

with the fair notice. Accordingly, the court will grant Defendant’s motion and will order

Plaintiff to file an amended complaint that comports with the requirements outlined in

this opinion. Plaintiff’s failure to file an amended complaint by the deadline set forth

below will result in the involuntary dismissal of his case.

                                      II. CONCLUSION

       For all of these reasons, and in light of Plaintiff’s failure to contest Defendant’s

motion,

       IT IS ORDERED that Defendant’s motion for a more definite statement (ECF No.

8) is GRANTED.



                                                   4
Case 3:20-cv-10820-RHC-RSW ECF No. 11 filed 07/23/20                                          PageID.79   Page 5 of 5



            IT IS FURTHER ORDERED that Plaintiff FILE an amended complaint by August

15, 2020. The amended complaint should be double spaced. Plaintiff’s failure to file an

amended complaint complying with the requirements in this opinion will result in the

involuntary dismissal of this case. Should Plaintiff fail to file an amended complaint by

the deadline, the court will dismiss the case for lack of prosecution. See E.D. Mich. LR

41.2.

                                                                          s/Robert H. Cleland         /
                                                                          ROBERT H. CLELAND
                                                                          UNITED STATES DISTRICT JUDGE

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 23, 2020, by electronic and/or ordinary mail.

                                                                          s/Lisa Wagner               /
                                                                          Case Manager and Deputy Clerk
                                                                          (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\20-10820.RAJABI.definite.statment.HEK.docx




                                                                               5
